                Case 3:18-cv-06025-RSL Document 115 Filed 09/09/20 Page 1 of 2



                                                               HONORABLE ROBERT S. LASNIK
 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10   ANIMAL LEGAL DEFENSE FUND,                        )
                                                       )
11                    Plaintiff,                       )   Case No. 3:18-cv-06025-RSL
12         v.                                          )
                                                       )   ORDER EXTENDING CASE
13   OLYMPIC GAME FARM, INC., ROBERT                   )   DEADLINES
     BEEBE, JAMES BEEBE, and KENNETH                   )
14   BEEBE,                                            )
15                                                     )
                   Defendants.                         )
16   ______________________________________            )
17
18
            THIS MATTER came before the Court on the parties’ stipulated joint motion to extend
19
     certain deadlines in the case management order.
20
21          The Court finds there is good cause to grant the requested relief. Therefore, it is hereby

22   ORDERED:
23
     1.     The deadline for taking depositions is extended to November 25, 2020.
24
     2.     The deadline to file dispositive motions and Daubert motions is extended to December
25
26   30, 2020.

27   3.     All other deadlines have already passed or have been stricken.
28
29

     ORDER EXTENDING DEADLINES- 1
           Case 3:18-cv-06025-RSL Document 115 Filed 09/09/20 Page 2 of 2



          Dated this 8th day of September, 2020.
 1
 2
 3                                         Honorable Robert S. Lasnik
                                           United States District Court Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

     ORDER EXTENDING DEADLINES- 2
